Citation Nr: 1816261	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  11-09 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a skin disability, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	John R. Hursh, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was afforded a videoconference hearing in October 2012 before the undersigned Veterans Law Judge. The transcript is of record.

In March 2015 and September 2017, the Board remanded the Veteran's claim.  The matter has been returned to the Board for further appellate proceedings.  The Board finds there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  


FINDINGS OF FACT

1.  The Veteran had active military service in the Republic of Vietnam during the Vietnam era, and is presumed to have been exposed to Agent Orange and/or other herbicide agents.

2.  The preponderance of the evidence is against a finding that a skin disability, diagnosed as actinic keratosis, seborrheic keratoses, verruca lesions (warts), and tinea cruris, was caused by or is otherwise related to the Veteran's active service, to include as due to exposure to herbicide agents therein.



CONCLUSION OF LAW

A skin disability was not incurred in service and is not otherwise related to service, to include herbicide exposure in service.  38 U.S.C. § 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Alternatively, a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C. § 1116(f) (2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  

VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630 -27641 (2003).  A presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for various conditions and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258 -21260 (May 7, 2009). 

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  A presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

Analysis

The Veteran has claimed entitlement to service connection for a skin disability, diagnosed as actinic keratosis, seborrheic keratoses, verruca lesions (warts), and tinea cruris, due to Agent Orange exposure in Vietnam.  The Veteran had in-country service in Vietnam; therefore, herbicide exposure is conceded. 

The crucial inquiry, therefore, is whether the Veteran's skin disabilities, diagnosed as actinic keratosis, seborrheic keratoses, verruca lesions (warts), and tinea cruris, were caused by or otherwise related to herbicide exposure in Vietnam, or any other incident of service.  Based on the preponderance of the evidence of record, the Board concludes they were not.

The Veteran's diagnosed skin disabilities are not related to his herbicide exposure during service.  Actinic keratosis, seborrheic keratoses, verruca lesions (warts), and tinea cruris are not on the list of diseases that VA has associated with Agent Orange exposure.  The scientific studies reviewed as part of that regulatory process have associated certain cancers and skin diseases with herbicide exposure, but not actinic keratosis, seborrheic keratoses, verruca lesions (warts), or tinea cruris. 

Moreover, the evidence does not link the onset of the Veteran's diagnosed skin disabilities to the Veteran's period of active service.  

The Veteran's service treatment records are silent for a diagnosis of a skin disability.  In October 1969, the Veteran complained of an itchy rash on the back of the hands.  He was given calamine lotion for treatment.  However, no diagnosis was rendered and there were no further complaints regarding this rash.  In his examination upon separation from service dated in March 1971, the Veteran's skin was evaluated as normal.  

The first diagnosis of a skin disability in the record is dated in the early-to-mid 1990's.  See private treatment records from Clinical Laboratories Cheyenne and AnaPath Diagnostics.  Although the Veteran's representative testified in the October 2012 hearing that the Veteran was treated twice at the VA center in 1973 and 1975 for skin lesions, there are no treatment records during this timeframe to support this assertion.  Moreover, this assertion is not corroborated by the Veteran's own statements throughout the appeal period, which have indicated an onset in or around 1981, with treatment beginning around 1991.  See, e.g., appeal on a VA Form 9 dated in March 2011 (reporting that he started noticing skin lesions in 1981 and received treatment for them in 1991 or 1992) and February 2016 VA examination report (noting the actinic keratosis began in mid-1990's per Veteran).

Pursuant to the Board's March 2015 remand, the Veteran was afforded a VA examination in February 2016.  The February 2016 VA examiner noted diagnoses of actinic keratosis (beginning in mid-1990's per Veteran), wart (feet), seborrheic keratosis, and tinea cruris.  The examiner noted that the Veteran's reports of having these little rough patches on his arms and face that started in 1994 or 1995.  The examiner also noted the Veteran's reports of having a rash on his groin on and off for the past three years.  The examiner noted that a review of the records showed one visit to private dermatology, with diagnoses of actinic keratosis to arms and face, seborrheic keratosis on the back, and wart on the foot.  The examiner noted that a review of the VA treatment records showed a dermatology diagnosis/treatment in September 2007 for seborrheic keratosis and actinic keratosis.  The examiner noted that an emergency room visit in November 2011 first mentioned tinea on the groin, with subsequent tinea treatment in January 2012.

The February 2016 VA examiner found that the Veteran's skin disabilities were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted the Veteran's diagnosis of actinic keratosis to the arms and face and explained that this was a precancerous skin condition that was caused from radiation from cumulative sunlight exposure.  The examiner noted the Veteran's diagnosis of seborrheic keratoses on several sites and explained that these were benign growths that were one of the most common noncancerous growths in older adults that occurred as a natural progression of age.  The examiner noted that although the Veteran no longer had verruca lesions (warts) on feet, these were caused by the human papilloma virus, and were benign and spread from person-to-person.  The examiner noted the Veteran's reports of a rash to the groin for the past three years, diagnosed as tinea cruris, and explained that this was a superficial fungal infection.  The examiner indicated further that none of these skin conditions were caused from herbicide exposure.  The examiner explained that the causative agents were sun exposure (actinic keratosis), age (seborrheic keratosis), viral infection (wart/human papilloma virus), or superficial fungal infection (tinea cruris).

Pursuant to the Board's September 2017 remand, the February 2016 VA examiner provided an addendum opinion, which addressed the October 1969 in-service treatment for a rash on the back of his hands.  The examiner indicated that on review of the Veteran's service treatment records, there was one note dated in October 1969 for complaints of "rash of back of hands, itching ect.  Rx-Calamine lotion- 1 bottle."  The examiner noted that the service treatment records did not contain any additional notes for skin complaints.  The examiner noted that although no diagnosis was listed, it appeared to have been an acute dermatitis that cleared with calamine.  The examiner noted that at the dermatology examination in February 2016, the Veteran did not have a rash to the back of his hands.  The examiner indicated that the one in-service note for acute, transient, and resolved dermatitis on the hands in 1969 was not consistent with any of the Veteran's subsequent dermatologic diagnoses that are unrelated in any way to the Veteran's service.  The examiner indicated further that the only two presumptive conditions for dermatology due to Agent Orange exposure are chloracne and porphyria cutanea tarda.  The examiner indicated that the Veteran has never had either of these dermatology conditions, in or out of service.
The Board affords significant probative value to the VA examiner's opinion.  The VA examiner provided a thorough and comprehensive rationale in support of her conclusion that was based on review of the Veteran's entire claims file and medical records.  The Board finds that the VA examiner's opinion adequately explains why the Veteran's currently diagnosed skin disabilities are not related to his service, to include exposure to Agent Orange while serving in Vietnam.  Moreover, this opinion stands uncontradicted by any other evidence of record.
Despite the Veteran's contentions that he has a skin condition due to his exposure to Agent Orange, he is not competent to provide such a complicated opinion assessing the causation of a particular kind of skin disability based on chemical exposures.  No other competent and probative opinion suggests a relationship, or nexus, between the claimed skin disabilities and the Veteran's active service.  In the VA opinion, the examiner explicitly stated that the Veteran's currently diagnosed skin disabilities were unrelated to herbicide exposure, explaining that actinic keratosis, seborrheic keratoses, verruca lesions (warts), or tinea cruris are not one of the diseases that has been associated with herbicide exposure.  Instead, the examiner attributed the Veteran's currently diagnosed skin disabilities to other causes  (actinic keratosis to sun exposure, seborrheic keratosis to age, wart/human papilloma virus to viral infection, and tinea cruris to superficial fungal infection).  

Neither the Veteran nor his representative has identified, presented, or alluded to the existence of any medical evidence or opinion to contradict that provided by the VA examiner.  Instead, in support of the claim, the Veteran's representative argued that prior Board decisions have found sufficient evidence to grant service connection for a claimant with seborrheic keratosis related to Agent Orange exposure.  See, e.g., October 2012 hearing testimony and March 2016 submission.  However, the Board finds that prior Board decisions are not probative because they are based on different facts and evidence and have no precedential value.  See 38 C.F.R. § 20.1303 (2017).  

The only evidence of record supporting the Veteran's claim is his general lay assertions.  In this case, the Board finds that the Veteran is competent to state that he has experienced skin problems.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Veteran is not competent to provide such a complex medical opinion that goes beyond the knowledge of a lay person.  Moreover, the Board finds the opinion of the VA examiner to be more probative.  The VA examiner is a medical professional who has reviewed the claims file and considered the Veteran's assertions.  The examiner used her expertise in reviewing the facts of this case and determined that the Veteran's currently diagnosed skin disabilities were unrelated to the Veteran's service, to include herbicide exposure in Vietnam.  In light of the foregoing, the Board affords significantly more weight to the fully explained conclusions of the VA examiner, which were based on a review of the claims file and the Veteran's contentions.

Upon review of the foregoing evidence, the Board concludes that the preponderance of the evidence is against finding that the Veteran's skin disabilities, diagnosed as  actinic keratosis, seborrheic keratoses, verruca lesions (warts), or tinea cruris, were caused by or otherwise related to service, to include in-service exposure to herbicides.  As such, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for a skin disability is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


